DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statements submitted on January 11, 2022 and April 28, 2022, have been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-13, and 54 of US 11076396 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other, as exposed by the comparison table below.
Present Application
US 11076396 B2
1. A method comprising: receiving, by a wireless device, at least one radio resource control (RRC) message comprising: a first parameter indicating a starting symbol for an enhanced physical downlink control channel (ePDCCH); and a second parameter indicating one possible starting position, for transmission in a time duration, is one slot; and receiving, via the ePDCCH, a signal, wherein the ePDCCH starts from a symbol that is based on the starting symbol and the second parameter.
1. A method comprising: receiving, by a wireless device, at least one radio resource control (RRC) message comprising: a first parameter indicating a starting symbol for an enhanced physical downlink control channel (ePDCCH); and a second parameter indicating one or more possible starting positions of transmission in a time duration; and receiving, via the ePDCCH, a signal, wherein the ePDCCH starts from the starting symbol plus a non-zero offset symbol value that is based on the second parameter.

54. The method of claim 1, wherein the non-zero offset symbol value is a starting symbol value of at least one of a partial subframe or a slot boundary.
Claims 2, 12, 22, 32
Claim 4
Claims 3, 13, 23, 33
Claim 4
Claims 4, 14, 24, 34
Claim 10
Claims 5, 15, 25, 35	
Claim 12
Claims 6, 16, 26, 36
Claim 12
Claims 7, 17, 27, 37
Claim 13
Claims 8, 18, 28, 38
Claim 11
Claims 9, 19, 29, 39
Claim 54
Claims 10, 20, 30, 40
Claim 1

	
As indicated by the highlighted text in the comparison above, the subject matter  of independent claim 1 of the present application is contained entirely in claims 1 and 54 of US 11076396 B2. The difference between the compared claims consists merely in the wording of the limitations and that the former is, in some instances, a broader representation of the latter; therefore, it is an obvious case of double patenting.
Independent claims 11, 21, and 31 claim the same subject matter in the form of wireless device and base station for the method of claim 1; therefore, the same rejection rationale applies.
	Dependent claims 2-10, 12-20, 22-30, and 32-40 are similarly rejected according to the listing in the comparison table above.
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., control channel configuration in a wireless communications system. 
US 10498593 B2		US 20180295609 A1	US 20180041989 A1
US 9357543 B2		US 9295038 B2		US 20150373731 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
September 13, 2022